Title: To Alexander Hamilton from Ernst Frederick Guyer, [12 December 1792]
From: Guyer, Ernst Frederick
To: Hamilton, Alexander



[Philadelphia, December 12, 1792]
Sir

In obedience to your directions I do myself the honor to lay before you the inclosed estimate of time and expence to establish a compleat Type foundary or such parts thereof as shall be deemed necessary. The sum required in the beginning for this purpose is but small; 600 Dollars would suffice for the first year, and in case the founts could be disposed of as soon as finished, this same sum would be sufficient to establish the whole foundary. If therefore any body could be found who would either advance this sum on a good interest or go into partnership on reasonable terms, I flatter myself to be able to erect in about 8 years time a foundary which will yield honor and profit to me and those concerned and be of benefit to the public in general.
I therefore humbly beg you will be pleased to take my situation into consideration. I cannot begin any for myself; I have been now these two years in a state of the most disagreeable suspence; fed up many a time with the hopes of an establishment and as often disappointed, I lose my time without being useful either to the public or myself. I have some work but neither constant nor sufficient, whereas, if I had encouragement I could begin to work immediately to some purpose, but so it is impossible to work with any degree of content. Deign therefore to assist a young artist who wishes to render himself useful, grant him your powerful protection and he will be sure of success; It will be then his pride to render himself worthy of your goodness and to shew in all his actions the sentiments of gratitude and respect wherewith he is
Sir   your most obedient and most   humble servant.

Ernst Frederick Guyer.
Philadelphia December 12th.1792.

The Honorable Alexander Hamilton, EsquireSecretary of the Treasury of the United States.

